

116 S2856 IS: Regional Greenhouse Gas Reduction Act of 2019
U.S. Senate
2019-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2856IN THE SENATE OF THE UNITED STATESNovember 14, 2019Ms. Hassan (for herself, Ms. Collins, Mr. King, Mr. Blumenthal, Mrs. Gillibrand, Mr. Leahy, Mr. Casey, Mr. Murphy, Mr. Carper, Mrs. Shaheen, and Mr. Coons) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo establish the Office of Regional Greenhouse
			 Gas Reduction Programs within the Environmental Protection Agency, and for
			 other purposes. 
	
 1.Short titleThis Act may be cited as the Regional Greenhouse Gas Reduction Act of 2019.
 2.DefinitionsIn this Act: (1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.
 (2)Greenhouse gasThe term greenhouse gas means carbon dioxide, methane, nitrous oxide, hydrofluorocarbon, perfluorocarbon, and sulfur hexafluoride.
 (3)OfficeThe term Office means the Office of Regional Greenhouse Gas Reduction Programs established under section 3(a).
 (4)Regional greenhouse gas reduction programThe term regional greenhouse gas reduction program means a program that uses market-based tools to reduce greenhouse gases across States at the regional level, such as—
 (A)the Regional Greenhouse Gas Initiative organized among, as of November 14, 2019, the States of Connecticut, Delaware, Maine, Maryland, Massachusetts, New Hampshire, New York, Rhode Island, and Vermont to cap and reduce carbon dioxide emissions from the power sector; and
 (B)the Western Climate Initiative, a regional carbon trading system organized between the State of California and Quebec, Canada.
 (5)StateThe term State means— (A)a State;
 (B)the District of Columbia; (C)the Commonwealth of Puerto Rico;
 (D)the United States Virgin Islands; (E)Guam;
 (F)American Samoa; (G)the Commonwealth of the Northern Mariana Islands; and
 (H)the Trust Territory of the Pacific Islands. (6)Unit of local governmentThe term unit of local government means—
 (A)a city, town, borough, county, parish, district, association, or other public body created by or pursuant to State law;
 (B)an Indian tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)); and
 (C)a tribal organization (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)).
				3.Office of Regional Greenhouse Gas Reduction Programs
 (a)EstablishmentNot later than 1 year after the date of enactment of this Act, there shall be established within the Environmental Protection Agency an office, to be known as the Office of Regional Greenhouse Gas Reduction Programs.
 (b)PurposeThe purpose of the Office shall be— (1)to support, and assist in the expansion of, existing regional greenhouse gas reduction programs; and
 (2)to facilitate the establishment of new regional greenhouse gas reduction programs. (c)DirectorThe Office shall be headed by a Director, who shall be appointed by the Administrator—
 (1)without regard to political affiliation; and (2)solely on the basis of fitness to perform the duties of the Director described in subsection (d).
 (d)Duties of directorThe Director of the Office shall— (1)on request by a State or other relevant entity, provide access to Federal data relevant to regional greenhouse gas reduction programs;
 (2)(A)assist States and other relevant entities with analysis and modeling of technical, economic, and public policy issues relating to regional greenhouse gas reduction programs; and
 (B)provide any other relevant technical support, on request; (3)develop and share best practices based on existing regional greenhouse gas reduction programs;
 (4)track and report on greenhouse gas emissions in States participating in regional greenhouse gas reduction programs using data collected by the Environmental Protection Agency;
 (5)designate a representative in the Office— (A)to act as a liaison to regional greenhouse gas reduction programs; and
 (B)to communicate with States and other entities seeking to establish regional greenhouse gas reduction programs;
 (6)facilitate communication among Federal and State agencies, agencies of units of local government, and stakeholders to share lessons learned about greenhouse gas monitoring and control programs, through methods such as workshops, conferences, websites, and newsletters;
 (7)administer the grant program established under section 4; (8)coordinate with the interagency task force established under section 5; and
 (9)carry out any other activity relevant to the function of the Office. (e)ReportThe Administrator, acting through the Director of the Office, shall submit a biannual report to Congress that describes and summarizes the efforts made and technical assistance provided by the Office to help States improve the health and environment of communities in those States.
 (f)Access to informationOn request of the Director, the head of each Federal agency shall provide the Director any information and data necessary for any analyses or reports required as part of the function of the Office.
 (g)No additional reporting requirementsNothing in this section authorizes the Administrator or the Director of the Office to impose an additional reporting requirement on a State participating in a regional greenhouse gas reduction program.
			4.Regional greenhouse gas reduction program startup grants
 (a)Definition of eligible entityIn this section, the term eligible entity means— (1)a State;
 (2)a unit of local government; and (3)a regional consortium that is a partnership between or among one or more entities described in paragraphs (1) and (2).
 (b)EstablishmentNot later than 1 year after the date of enactment of this Act, the Director of the Office shall establish a program within the Office to provide grants to eligible entities, on a competitive basis, to take active preliminary steps (including information-gathering) towards developing or participating in a regional greenhouse gas reduction program.
 (c)ApplicationAn eligible entity shall submit to the Director of the Office an application to receive a grant under subsection (b) at such time, in such manner, and containing such information as the Director of the Office may require.
 (d)Minimum grant amountA grant awarded under subsection (b) shall be in an amount that is not less than $250,000. (e)Authorization of appropriationsThere are authorized to be appropriated to the Director of the Office such amounts as are necessary to carry out this section, to remain available until expended.
			5.Interagency task force
 (a)EstablishmentThe Administrator shall establish an interagency task force (referred to in this section as the task force)— (1)to determine how best to support existing regional greenhouse gas reduction programs;
 (2)to consult with States to determine how best to support States and other entities that seek to develop regional greenhouse gas reduction programs or expand existing regional greenhouse gas reduction programs; and
 (3)to analyze existing gaps in Federal data that are relevant to the formation or analysis of regional greenhouse gas reduction programs.
 (b)MembersThe task force shall— (1)be headed by a representative from the Office; and
 (2)include representatives from— (A)the Department of Energy;
 (B)the Department of Agriculture; (C)the Department of Transportation; and
 (D)the Department of the Interior. (c)ReportNot later than 1 year after the date on which the task force is established under subsection (a), the task force shall submit to Congress a report that describes a plan—
 (1)to support existing regional greenhouse gas reduction programs;
 (2)to support States and other entities seeking to develop regional greenhouse gas reduction programs; and
 (3)that addresses Federal data gaps with respect to regional greenhouse gas reduction programs.